          Case 1:20-cv-00802-JPC Document 62 Filed 03/23/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                     )
ZURICH AMERICAN INSURANCE COMPANY, as )
subrogee of Mallinckrodt Hospital Products, Inc. and )
assignee of Savino Del Bene S.p.A. and Savino Del )                     20 Civ. 00802
Bene USA, Inc.; and MALLINCKRODT HOSPITAL )
PRODUCTS, INC., individually and as assignee of )
Savino Del Bene S.p.A. and Savino Del Bene USA, )
Inc.                                                 )
                                                     )
                            Plaintiffs,              )
                                                     )
                     - v. -                          )
                                                     )
ASF INTERMODAL, LLC, and CONTAINERPORT )
GROUP, INC. as successor in interest of ASF          )
Intermodal, LLC,                                     )
                                                     )
                            Defendants.              )
                                                     )

                            STIPULATED PROTECTIVE ORDER

       The parties have produced or intend to produce documents and information in this action

that at least one party considers to be or to contain confidential information, and that are subject

to protection under Federal Rule of Civil Procedure 26(c). The parties agree that good cause exists

to protect the confidential nature of the information contained in documents, testimony, and

discovery responses. This action concerns corporate entities that directly compete in the

marketplace and, therefore, documents and information related to their finances, business

strategies, and other confidential business information, including information of a highly sensitive

nature. The parties agree that the entry of this Stipulated Protective Order (the “Protective Order”)

is warranted to protect against public disclosure of such documents and information.

       Based upon the stipulation of the parties, and the Court being duly advised,

       IT IS HEREBY ORDERED as follows:




                                                 1
             Case 1:20-cv-00802-JPC Document 62 Filed 03/23/21 Page 2 of 9




        1.       All documents, testimony, and other materials produced by the parties in discovery

in this case, including those materials labeled “Confidential” or “Attorneys’ Eyes Only,” shall only

be used in this proceeding.

        2.       Use of any information or documents produced by the parties in discovery in this

case, including those labeled “Confidential” or “Attorneys’ Eyes Only” and subject to this

Protective Order, and all information derived therefrom shall be restricted solely to the litigation

of this case and shall not be used by any party for any business, commercial, or competitive

purpose. This Protective Order, however, does not restrict the disclosure or use of any information

or documents lawfully obtained by the receiving party through means or sources outside of this
litigation. Should a dispute arise as to any specific information or document, the burden shall be

on the Party claiming that such information or documents was lawfully obtained through means

or sources outside of this litigation.

        3.       The parties, and third parties subpoenaed by one of the parties, may designate as

“Confidential” or “Attorneys’ Eyes Only” documents, testimony, written responses, or other

materials produced in this case if they contain information that the producing party has a good

faith basis for asserting is confidential under the applicable legal standards. The party shall

designate each page of the document with a stamp identifying it as “Confidential” or “Attorneys’

Eyes Only,” if practical to do so. Where it is impractical to designate each page of an electronic

document (e.g., where native files are produced), the party shall include the words “Confidential”

or “Attorneys Eyes Only” in the file name.

        4.       If portions of documents or other materials deemed “Confidential” or “Attorneys’

Eyes Only” or any papers containing or making reference to such materials are filed with the Court,
and the Court authorizes their sealed filing,
they shall be filed under seal and marked as follows or in substantially similar form:

                 CONFIDENTIAL
                 IN ACCORDANCE WITH A PROTECTIVE ORDER, THE
                 ENCLOSURE(S) SHALL BE TREATED AS CONFIDENTIAL AND
                 SHALL NOT BE SHOWN TO ANY PERSON OTHER THAN
                 THOSE PERSONS DESIGNATED IN PARAGRAPH 7 OF THE

                                                 2
            Case 1:20-cv-00802-JPC Document 62 Filed 03/23/21 Page 3 of 9




                PROTECTIVE ORDER.

                or

                ATTORNEYS’ EYES ONLY
                IN ACCORDANCE WITH A PROTECTIVE ORDER, THE
                ENCLOSURE(S) SHALL BE TREATED AS FOR ATTORNEYS’
                EYES ONLY AND SHALL NOT BE SHOWN TO ANY PERSON
                OTHER THAN THOSE PERSONS DESIGNATED IN PARAGRAPH
                8 OF THE PROTECTIVE ORDER.


If a party is filing a document that it has itself designated as “Confidential” or “Attorneys’ Eyes

Only,” that party shall reference this Stipulated Protective Order in submitting the documents it

proposes to maintain under seal. If a non-designating party is filing a document that another party

has designated as “Confidential” or “Attorneys’ Eyes Only,” then the non-designating party shall
                                                                                                         Any party
file the document under seal. If the non-designating party makes a request in writing to have the seeking to
                                                                                                         file a
document unsealed and designating party does not file, within ten calendar days, a motion that redacted or
                                                                                                         sealed
shows good cause to maintain the document under seal, then the Court shall unseal the document. document
                                                                                                         shall follow
Before seeking to maintain the protection of documents filed with the Court, a party must assess the
                                                                                                         procedures
whether redaction is a viable alternative to complete nondisclosure.                                     in 4.A-B of
                                                                                                         the Court's
       5.       Within thirty (30) days after receipt of the final transcript of the deposition of any   Individual
                                                                                                         Rules and
party or witness in this case, a party or the witness may designate as “Confidential” or “Attorneys’     Practices in
                                                                                                         Civil Cases.
Eyes Only” any portion of the transcript that the party or witness contends discloses confidential

information. If a transcript containing any such material is filed with the Court, it shall be filed

under seal and marked in the manner described in paragraph 4. Unless otherwise agreed, all

deposition transcripts will be treated as “Attorneys’ Eyes Only” until the expiration of the thirty-

day period.

       6.       “Confidential” or “Attorneys’ Eyes Only” information and documents subject to

this Protective Order shall not be filed with the Court or included in whole or in part in pleadings,

motions, briefs, etc., filed in this case, except when any portion(s) of such pleadings, motions,

briefs, etc. have been filed under seal by counsel and marked in the same manner as described in

                                                  3
            Case 1:20-cv-00802-JPC Document 62 Filed 03/23/21 Page 4 of 9




paragraph 4 above. Such sealed portion(s) of pleadings, motions, briefs, documents, etc., shall be

opened only by the Court or by personnel authorized to do so by the Court.

       7.       Use of any information, documents, or portions of documents marked

“Confidential,” including all information derived therefrom, shall be restricted solely to the

following persons, who agree to be bound by the terms of this Protective Order, unless additional

persons are stipulated by counsel or authorized by the Court:
                a.     Outside counsel of record for the parties, and the administrative staff of
                       outside counsel’s firms.

                b.     In-house counsel for the parties, and the administrative staff for each in-
                       house counsel.

                c.     Any party to this action who is an individual, and every employee, director,
                       officer, or manager of any party to this action who is not an individual, but
                       only to the extent necessary to further the interest of the parties in this
                       litigation.

                d.     Independent consultants or expert witnesses (including partners, associates,
                       and employees of the firm which employs such consultant or expert)
                       retained by a party or its attorneys for purposes of this litigation, but only to
                       the extent necessary to further the interest of the parties in this litigation.

                e.     The Court and its personnel, including, but not limited to, stenographic
                       reporters regularly employed by the Court and stenographic reporters not
                       regularly employed by the Court who are engaged by the Court or the
                       Parties during the litigation of this action.

                f.     The authors and the original recipients of the documents.

                g.     Any court reporter or videographer reporting a deposition.

                h.     Employees of copy services, microfilming or database services, trial
                       support firms and/or translators who are engaged by the parties during the
                       litigation of this action.

       8.       Use of any information, documents, or portions of documents marked “Attorneys’

Eyes Only,” including all information derived therefrom, shall be restricted solely to the persons

listed in paragraphs 7(a), 7(b), 7(d), 7(e), 7(f), 7(g), and 7(h), unless additional persons are

stipulated by counsel or authorized by the Court.


                                                  4
              Case 1:20-cv-00802-JPC Document 62 Filed 03/23/21 Page 5 of 9




         9.       Prior to being shown any documents produced by another party marked

“Confidential” or “Attorneys’ Eyes Only,” any person listed under paragraph 7(c) or 7(d) shall

agree to be bound by the terms of this Order by signing the agreement attached as Exhibit A.

         10.      Whenever information designated as “Confidential” or “Attorneys’ Eyes Only”

pursuant to this Protective Order is to be discussed by a party or disclosed in a deposition, hearing,

or pre-trial proceeding, the designating party may exclude from the room any person, other than

persons designated in Paragraphs 7 and 8, as appropriate, for that portion of the deposition, hearing,

or pre-trial proceeding.

         11.      Each party reserves the right to dispute the confidential status claimed by any other

party or subpoenaed party in accordance with this Protective Order. If a party believes that any

documents or materials have been inappropriately designated by another party or subpoenaed

party, that party shall confer with counsel for the designating party. As part of that conferral, the

designating party must assess whether redaction is a viable alternative to complete non-disclosure.

If the parties are unable to resolve the matter informally, a party may file an appropriate motion

before the Court requesting that the Court determine whether the Protective Order covers the

document in dispute. Regardless of which party files the motion, the party seeking to protect a

document from disclosure bears the burden of establishing good cause for why the document

should not be disclosed. A party who disagrees with another party’s designation must nevertheless

abide by that designation until the matter is resolved by agreement of the parties or by order of the

Court.

         12.      The inadvertent failure to designate a document, testimony, or other material as

privileged, “Confidential,” or “Attorneys’ Eyes Only” prior to disclosure shall not operate as a

waiver of the party’s right to later designate the document, testimony, or other material as

privileged, “Confidential,” or “Attorneys’ Eyes Only.” The receiving party or its counsel shall not

disclose such documents or materials if that party or counsel knows or reasonably should know

that a claim of privilege or confidentiality would be made by the producing party, but shall instead

notify the producing party. Promptly after receiving notice from the producing party of a claim of
                                                    5
          Case 1:20-cv-00802-JPC Document 62 Filed 03/23/21 Page 6 of 9




privilege or confidentiality, the receiving party or its counsel shall inform the producing party of

all pertinent facts relating to the prior disclosure of the newly-designated documents or materials,

and shall make reasonable efforts to retrieve such documents and materials and to prevent further

disclosure.

       13.     Designation by either party of information or documents as privileged,

“Confidential,” or “Attorneys’ Eyes Only,” or failure to so designate, will not constitute an

admission that information or documents are or are not privileged, confidential, or trade secrets.

Neither party may introduce into evidence in any proceeding between the parties, other than a

motion to determine whether the Protective Order covers the information or documents in dispute,

the fact that the other party designated or failed to designate information or documents as
privileged, “Confidential,” or “Attorneys’ Eyes Only.”

       14.     Upon the request of the producing party or third party, within thirty (30) days after

the entry of a final judgment no longer subject to appeal on the merits of this case, or the execution

of any agreement between the parties to resolve amicably and settle this case, the parties and any

person authorized by this Protective Order to receive confidential information shall return to the

producing party or third party, or destroy, all information and documents subject to this Protective

Order. Returned materials shall be delivered in sealed envelopes marked “Confidential” to

respective counsel. The party requesting the return of materials shall pay the reasonable costs, not

including attorney’s fees, of responding to its request. Notwithstanding the foregoing, counsel for

a party may retain archival copies of confidential documents.

       15.     This Protective Order shall not constitute a waiver of any party’s or non-party’s

right to oppose any discovery request or object to the admissibility of any document, testimony,

or other information.

       16.     Nothing in this Protective Order shall prejudice any party from seeking

amendments to expand or restrict the rights of access to and use of confidential information, or

other modifications, subject to order by the Court.


                                                  6
            Case 1:20-cv-00802-JPC Document 62 Filed 03/23/21 Page 7 of 9




         17.       The restrictions on disclosure and use of confidential information shall survive the

  conclusion of this action, and this Court shall retain jurisdiction of this action after its conclusion

  for the purpose of enforcing the terms of this Protective Order.



  So stipulated:




  KENNEDY LILLIS SCHMIDT & ENGLISH                          SPECTOR RUBIN
  Attorneys for Plaintiffs Zurich American                  Attorneys for Defendant Savino del Bene S.p.A.
Insurance Company and Mallinckrodt Hospital              and Savino del Bene USA, Inc.
Products, Inc.


By: s/ Nathan T. Williams                                By: s/ Andrew R. Spector
    Nathan T. Williams                                       Andrew R. Spector
    75 Maiden Lane, Suite 402                                3250 Mary Street
    New York, New York 10038                                 Miami, Florida
    Tel: (212) 430-0800                                      Tel: (305) 537-2004



  GEORGE W. WRIGHT & ASSOCIATES, LLC                        MOSELEY MARCINAK LAW GROUP
  Attorneys for Defendants ASF Intermodal, LLC              Attorneys for Defendants ASF Intermodal, LLC
and Containerport Group, Inc.                            and Containerport Group, Inc.


By: s/ George W. Wright                                  By: s/ Robert D. Moseley
    George W. Wright                                         Robert D. Moseley
    88 Pine Street, 7th Floor                                (Admitted Pro Hac Vice)
    New York, New York 10005                                 4324 Wade Hampton Blvd., Suite B
    Tel: (201) 342-8884                                      Taylors, South Carolina
                                                             Tel: (864) 248-6026




                                                    7
          Case 1:20-cv-00802-JPC Document 62 Filed 03/23/21 Page 8 of 9




       The Court has reviewed the reasons offered in support of entry of this Stipulated Protective

Order and finds that there is good cause to protect the confidential nature of certain information.

Accordingly, the Court adopts the above Stipulated Protective Order in this action.

                                             SO ORDERED:



                                             _________________________________
                                             JOHN P. CRONAN
                                             United States District Judge

         March 23, 2021
Dated: _______________________
       New York, New York




                                                8
          Case 1:20-cv-00802-JPC Document 62 Filed 03/23/21 Page 9 of 9




                                           EXHIBIT A

I, _________________________________________, have been advised by counsel of record

for _________________________________ in _______________________________________

of the protective order governing the delivery, publication, and disclosure of confidential

documents and information produced in this litigation. I have read a copy of the protective order

and agree to abide by its terms.

                                                 ______________________________________
                                                 Signed

                                                 ______________________________________
                                                 Printed Name

                                                 ______________________________________
                                                 Date




                                                 9
